Citation Nr: 0706888	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer condition.

2.  Entitlement to service connection for a lung disorder to 
include an asbestos-related respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
September 1970.  The veteran also had a period of service 
with the Naval Reserve from July 1940 to November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, 
determined the veteran failed to submit new and material 
evidence necessary to reopen claims of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
with asthma and an ulcer condition.

The claims were previously before the Board in August 2004.  
The Board determined the veteran submitted new and material 
evidence necessary to reopen claims of entitlement to service 
connection for a lung disorder and an ulcer condition.  The 
Board remanded the reopened claims for further development 
and adjudication.  The matter has been returned to the Board 
and is now ready for appellate disposition.

In December 2006, the veteran filed a motion to advance on 
the Board's docket.  Good or sufficient cause having been 
shown, the motion was granted in March 2007.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no evidence of a chronic ulcer condition during 
the veteran's period of active duty service or within the 
year following his separation from service.
3.  There is no current competent medical evidence of record 
of an ulcer condition.

4.  A lung disorder, to include COPD, bronchitis, asthma, and 
emphysema, was not incurred during the veteran's period of 
active duty service.  

5.  There is no current competent medical evidence of record 
of an asbestos-related respiratory disorder, to include 
asbestosis or bronchiectasis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an ulcer condition are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  The criteria for the establishment of service connection 
for a lung disorder, to include an asbestos-related 
respiratory disorder, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2001 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further that pertained to the claims.  Additional letters 
were sent to the veteran in September 2001 and November 2002 
asking the veteran to provide information regarding his 
alleged asbestos exposure.  

Pursuant to Board remand, an additional VCAA letter was sent 
to the veteran in August 2004.  The veteran was further 
notified to submit any evidence in his possession that 
pertained to the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: veteran's service personnel and medical records; 
VA examination reports; VA outpatient treatment records; and 
private medical records.  In the veteran's September 2003 VA 
Form 9, he declined the opportunity to present personal 
testimony in support of his claims.  

The Board notes additional evidence was received after the 
May 2005 supplemental statement of the case (SSOC) was 
issued; however, the veteran waived initial RO consideration 
of any newly submitted evidence in June 2005.  As such, a 
remand for preparation of an SSOC is not necessary.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for an ulcer condition and a lung disorder.  With 
regard to the veteran's lung disorder, he asserts COPD, 
asthma, bronchitis, and emphysema, are the result of exposure 
to asbestos during his service aboard the USS Ludstown. 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, service 
medical and personnel records, VA outpatient treatment 
records, private medical records, and reports of VA 
examination.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Ulcer Condition

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records show the veteran was 
diagnosed with gastroenteritis in January 1961.  In August 
1961, the veteran complained of epigastric burning and 
discomfort.  A gastrointestinal series was negative.  In 
November 1965, the veteran again complained of epigastric 
burning.  He was diagnosed with questionable gastroenteritis.  

That complaints of epigastric burning and discomfort occurred 
in service is not enough; there must be a chronic disability 
resulting from that injury or disease.  There were no further 
complaints in service and the July 1970 separation 
examination was devoid of any gastrointestinal disorder.  

At this juncture, the Board would also note there was no 
diagnosis of an ulcer condition in service.  Moreover, there 
was no diagnosis of ulcer disease rendered within the year 
following the veteran's separation of active duty service.  
38 C.F.R. §§ 3.307, 3.309.

As there was no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, the first 
epigastric complaints were in 1977, seven years after the 
veteran's discharge from active duty service.  While an April 
1977 entry from Beaufort Naval Hospital notes an ulcer and 
duodenitis, a July 1977 entry shows no ulcer symptoms or 
signs of bleeding.  In October 1977, the treatment provider 
noted the ulcer was quiescent.  

Upon VA examination in January 1982, the examiner noted a 
history of duodenal ulcer four years prior with no present 
problems.  The upper gastrointestinal series was normal.  

Treatment notes from Beaufort Naval Hospital dated in March 
1986 note an acute upper gastrointestinal bleed in 1977; 
however, no current diagnosis was rendered.  No diagnosis of 
an ulcer was rendered upon VA examination in September 1997.

Additional outpatient treatment records dated in June 2000 
note a history of peptic ulcer disease.  The veteran 
complained of burning in his belly but no diagnosis was made.   
In July 2000, the veteran presented with similar complaints 
and a history of gastroesphogeal reflux disease (GERD) was 
noted.  

A March 2002 VA examination was negative for a diagnosis of 
an ulcer condition.  Upon VA examination in November 2004, 
the veteran reported a bleeding ulcer in service and 
gastroenteritis.  The examiner noted the veteran's current 
complaints were a mixture of different gastrointestinal 
symptoms from different levels of the gastrointestinal tract.  
The veteran presented with subjective complaints of reflux 
and heartburn.  Initially, the examiner indicated it was his 
impression that the veteran had two conditions, mild GERD and 
chronic constipation.  An upper gastrointestinal series was 
negative for GERD.  He opined chronic constipation was not 
secondary to any prior gastric ulcer or any condition noted 
in service. 

Finally, a November 2005 annual examination conducted at the 
Beaufort Naval Hospital was devoid of complaints of heartburn 
or indigestion.  Physical examination revealed no 
gastrointestinal symptoms or an ulcer condition.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran contends that an ulcer condition has been 
present since his separation from active service and related 
thereto, his own statements as to a current diagnosis and the 
etiology of a disease do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that matters involving special experience or 
special knowledge require the opinion of witnesses skilled in 
that particular science, art, or trade).  

In the absence of evidence of a current ulcer disorder which 
is related to service, there is no basis upon which service 
connection can be established.  Thus, the evidence is not in 
relative equipoise, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



II. Lung Disorder

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records are wholly devoid of 
complaints, treatment, or diagnoses of a lung disorder, to 
include an asbestos-related respiratory disorder.  Chest x-
rays taken during service were repeatedly negative, to 
include the one taken upon separation examination in July 
1970.  Similarly, the July 1970 separation examination was 
negative for a lung disorder.   

There was no evidence of bronchiectasis within the year 
following the veteran's separation from active duty service.  
Thus, service connection is not warranted on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.

Post-service, records from the Beaufort Naval Hospital reveal 
the veteran was first diagnosed with chronic bronchitis in 
October 1975.  Thereafter, he has carried diagnoses of COPD, 
asthma, and emphysema.  The diagnosis of restrictive lung 
disease was confirmed by the VA examiner in January 1982.

Upon VA examination in September 1997, the veteran had 
bilateral end expiratory wheezing.  While chest x-rays in 
March 2002 and September 2003 contain no evidence of any 
active disease, more recent records from Beaufort Naval 
hospital dated in 2004 contain diagnoses of asthma and COPD.  

During VA examination in November 2004, the veteran relayed a 
history of asbestos exposure of one week duration while 
aboard a navy vessel.  The examiner opined it was unlikely 
that the short length of exposure could have caused any form 
of later disease of either an asbestosis nature or of a 
cancer nature.  The examiner diagnosed the veteran with COPD 
to be confirmed by pulmonary function testing, which the 
veteran failed to appear for.  The examiner further indicated 
that while the veteran might have pure asthma, it was not 
related to brief asbestos exposure in service or any other 
disease or injury known in service.

In support of his claim for an asbestos-related respiratory 
disorder, the veteran submitted an April 2005 treatment note 
from Palmetto Pulmonary Medicine which indicated the veteran 
relayed a history of significant asbestos exposure in the 
1940's.  The veteran was diagnosed with COPD and questionable 
asbestosis.  The provider noted a computerized tomography 
(CT) of the chest was ordered to rule out any underlying 
fibrosis due to the veteran's asbestos exposure.  The May 
2005 CT scan revealed no evidence of significant interstitial 
fibrosis or bronchiectasis.  

In the instant case, while it is noted that the 
aforementioned provider rendered a diagnosis of questionable 
asbestosis, the Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber is a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative).

medical history recorded by an examiner is not competent 
medical evidence of a diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  As noted above, the veteran relayed a 
history of significant asbestos exposure to this provider, 
when he previously informed the VA examiner it was of one 
week duration.

Moreover, the Board finds the opinion from Palmetto Pulmonary 
Medicine too speculative in that further testing revealed no 
evidence of significant interstitial fibrosis or 
bronchiectasis, and thus, not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

While the veteran contends a lung disorder, to include an 
asbestos-related respiratory disorder, has been present since 
his separation from active service and/or is related thereto, 
his own statements as to a current diagnosis and the etiology 
of 
a disease do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494-5.  

In the absence of evidence linking a current respiratory 
disorder to service, to include asbestos exposure, there is 
no basis upon which service connection can be established.  
Thus, the evidence is not in relative equipoise and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations.  As noted above, the evidence of record 
does not support a finding of service connection for the 
claimed conditions.  Thus, the claims are denied. 


ORDER

Entitlement to service connection for an ulcer condition is 
denied.

Entitlement to service connection for a lung disorder, to 
include an asbestos-related respiratory disorder, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


